Exhibit 10.0.4

 

February 6, 2004

 

Mr. Paul Novak

[ADDRESS]

 

Dear Paul:

 

This letter will serve as an offer of Winn-Dixie Stores, Inc.(the “Company”) to
employ you as our Chief Development Officer (Senior Vice President). We
anticipate that your employment will commence on March 1, 2004. It will be
recommended to the Board of Directors at its next meeting that you be elected an
Officer of the Company as of the date you commence employment.

 

Base Salary and Annual Cash Bonus

 

Your base salary will be $350,000 per full year, payable monthly in arrears on
the last banking day of the month. For the fiscal year ending June 30, 2004, you
will be eligible to receive a prorated annual cash incentive bonus as provided
under the Company’s Officer Compensation Program, which has a target payout of
60% and a superior payout of 120% of your base salary. For FY 2004, you will be
guaranteed to receive at least the prorated target bonus. In addition, for
FY2005 you will be guaranteed to receive at least one-half the target bonus, and
this guaranteed bonus will be paid in advance in January, 2005. Based on the
above start date, you will also be entitled to receive $12,500 (half of the
$25,000 annual perquisite benefit) for the 2004 fiscal year.

 

Long-Term Incentive

 

General

 

Under the current terms of our Officer Compensation Program, you are eligible to
receive long-term equity incentive grants. You understand that the description
in this letter is of our current executive compensation program and that the
program is administered by the Compensation Committee of the Board of Directors
and may – other than with respect to the grants to be recommended for the April
2004 Committee meeting (as described below) – in the future be changed.

 

Long-term incentive grants are made in the form of stock options, performance
accelerated restricted stock (“PARS”) and contingent cash. Stock options are
granted annually and vest one-third each year on the first three anniversaries
of the grant date, provided you remain employed by the Company. PARS will vest
in full on either the third, fourth or fifth anniversary of the grant date,
depending on Company performance and provided you remain employed by the
Company.



--------------------------------------------------------------------------------

PARS are not granted annually, but instead are granted upon vesting of the prior
grant. A contingent cash payment is granted in conjunction with the PARS and has
the same vesting schedule as the PARS. The contingent cash payment in equal to
the value of the PARS when issued, and is intended to assist you in satisfying
tax obligations to be incurred upon vesting of the PARS. (Additional information
regarding your long term incentives will be provided at the time of the grant.)

 

Prorated Grants

 

We will recommend to the Compensation Committee of the Board of Directors that
the following enhanced one-time grants be made to you within 2 weeks of your
start date.

 

  • Options to purchase 165,000 shares of the Company’s common stock at an
exercise price per share equal to the New York Stock Exchange closing price on
the date these grants are made.

 

  • 35,000 PARS

 

  • A Contingent Cash award of approximately $218,000

 

Note: These figures are based on the February 2, 2004, closing price. Your grant
will be based on a future date, and changes in the stock price or your start
date will cause these figures to change.

 

Sign-On Cash Bonus

 

In addition to the above, we will pay you a Sign-On Bonus of $75,000 (gross)
within 30 days of your hire date.

 

If you voluntarily leave the Company one year or less after your start date, you
will be required to repay Winn-Dixie fifty percent of the Sign-On Cash bonus.

 

Sign-On Equity Grant

 

It will be recommended to the Board of Directors that they make the following
grant to you at the next scheduled Board of Directors meeting after you start
date:

 

  • 5,000 Restricted Shares

 

This Sign-On Equity Grant will vest 33 1/3% on each of the first three
anniversaries of the grant date (i.e. when approved by the Board). This grant
will not be accompanied by contingent cash or stock option grants.

 

Benefits

 

You will have the various Company benefits, including four weeks of paid
vacation per year, generally available to Officers of the Company. The Company
will also reimburse you for your COBRA expense during the waiting period (first
of the month following 90



--------------------------------------------------------------------------------

days of service) for medical and dental benefits, less the employee
contributions that would have been required had you been covered on the
Winn-Dixie plans if you opt to enroll in our plans when eligible.

 

In connection with your relocation, we will pay you a monthly temporary
living/home travel allowance of $4,000 (gross) for 36 months while employed.
This allowance will be in lieu of our relocation program.

 

Severance and Change-in-Control

 

You will be covered by our Officer Severance Policy, which we anticipate will
call for severance of 24 months base salary, plus two years of target bonus,
plus 18 months of benefit continuation via COBRA for involuntary termination
other than “for cause”. You will receive payment equal to the Company
contribution for the 18 months COBRA period, toward active employment medical
and dental coverage.

 

In the event of a Change-in-Control, as defined in the Officer Compensation
Program, in conjunction with your involuntary termination other than “for cause”
within one year of the Change-in-Control, or your resignation due to a material
change in your work responsibilities, title, location, or reduction of
compensation within one year of a Change-in-Control, severance will be payable.
We anticipate that severance would consist of 36 months base salary, plus three
years of target bonus.

 

The conditions of this offer letter are subject to the approval of the Company’s
Compensation Committee. In particular, the increase in Severance and
Change-in-Control payments are subject to the Compensation Committtee’s approval
of the change in policy for all similar positions.

 

Our offer of employment at Winn-Dixie Stores, Inc. is contingent upon your
submission of satisfactory proof of your identity and your legal authorization
to work in the United States.

 

If this letter correctly states your understanding of the offer which you have
accepted, please so indicate by signing and returning the enclosed copy of this
letter to Mark Matta, Senior Vice President, Human Resources, in an envelope
marked Personal and Confidential, at your earliest convenience.

 

Sincerely,

 

/s/ Frank Lazaran

 

Frank Lazaran

 

/s/ Paul Novak

--------------------------------------------------------------------------------

 

2/14/04

--------------------------------------------------------------------------------

Agreed To: Paul Novak

 

Date